DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending.

Response to Arguments
Applicant's arguments, see Examiner Interview Summary, Paper No. 20220128, with respect to Claims 1 and 2 have been fully considered and are persuasive.  The Non-Final Rejection Report of 12/24/2021 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on 01/12/2021 have been entered. Claims 1-4 are pending. In regard to claims 2 and 3, the objections has been withdrawn.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a shield connector, comprising: an inner conductor terminal; a dielectric; an outer conductor terminal for the housing includes a pair of outer conductor lock receiving portions on both side surfaces of the terminal accommodating portion, the outer conductor terminal body includes outer conductor locking portions projecting outward in front of the lock receiving portions on the respective side surfaces, and the outer conductor terminal is retained and held in the terminal accommodating portion of the housing by locking of the outer conductor locking portions and the outer conductor lock receiving portions, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a shield connector, comprising: an inner conductor terminal; a dielectric; and an outer conductor terminal for accommodating the dielectric, wherein: the outer conductor terminal includes an outer conductor terminal body having an insertion opening for the dielectric in a rear surface, and a lid member separate from the outer conductor terminal body to be mounted into the outer conductor terminal body having a lock receiving portion on each side surface, the outer conductor terminal body includes a second lock receiving portion on a surface other than the respective side surfaces, and the lid member includes a covering portion for covering the surface of the lid member other than the respective side surfaces and a second locking portion provided on the covering portion and to be locked to the second lock receiving portion, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831